Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Preliminary Amendment, filed 10/05/2020, has been entered.
Claims 1-10 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 2 and 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (“Machida”) [U.S Patent Application Pub. 2017/0284069 A1] in view of Tomioka (“Tomioka”) [US 2018/0203226 A1]

Regarding claim 1, Machida meets the claim limitations as follows: 
A method for providing display (i.e. a work machine) [Fig. 2; para. 0039 disclose a work machine with displays 15 and 16], the machine including at least a first display (e.g. ‘a monitor 16’) and a second display (e.g. ‘a surrounding monitoring monitor 15’) [Fig. 2] associated therewith, the method comprising: 
, by a controller, , wherein the first display (e.g. ‘a monitor 16’) [Fig. 2] is configured to perform a first set of functionalities (i.e. ‘states of the engine, the hydraulic pump, and the like… and engine water temperature, an oil temperature, …, and the like’) [Fig. 2; para. 0039] associated with one or more operations of the machine and the second display (e.g. ‘a surrounding monitoring monitor 15’) [Fig. 2] is configured to perform a second set of functionalities (i.e. surrounding monitoring monitor), different from the first set of functionalities (i.e. ‘states of the engine, the hydraulic pump, and the like… and engine water temperature, an oil temperature, …, and the like’), associated with the one or more operations of the machine; and 
, by the controller, 

detecting, by a controller, failure of the first display, wherein the first display is configured to perform a first set of functionalities associated with one or more operations of the machine and the second display is configured to perform a second set of functionalities, different from the first set of functionalities, associated with the one or more operations of the machine; and 
executing, by the controller, at least a subset of the first set of functionalities, on the second display along with at least a subset of the second set of functionalities.
However in the same field of endeavor Tomioka discloses the deficient claim as follows: 
detecting, by a controller, failure of the first display (i.e. ‘malfunction’) [Fig. 5; para. 0049-0050: disclose detecting ‘malfunction’ of 30a], wherein the first display is configured to perform a first set of functionalities associated with one or more operations of the machine and the second display is configured to perform a second set of functionalities, different from the first set of functionalities, associated with the one or more operations of the machine; and 

executing, by the controller, at least a subset of the first set of functionalities (i.e. ‘substitute display’) [Fig. 5; para. 0049-0050], on the second display (i.e. ‘30b’) [Fig. 5] along with at least a subset of the second set of functionalities.
Machida and Tomioka are combinable because they are from the same field of in-vehicle display system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Machida and Tomioka as 


Regarding claim 2, Machida meets the claim limitations as follows: 
The method as claimed in claim 1, wherein the first (e.g. ‘a monitor 16’) and the second (e.g. ‘a surrounding monitoring monitor 15’) [Fig. 2] set of functionalities include one or more of displaying alarm or alerts an operator of the machine, displaying visual representations of surroundings of the machine (i.e. ‘a surrounding monitoring monitor 15’), displaying operational parameters of the machine or displaying operational parameters of an implement of the machine (i.e. ‘states of the engine, the hydraulic pump, and the like… and engine water temperature, an oil temperature, …, and the like’) [Fig. 2; para. 0039].


Regarding claim 6, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1.


Regarding claim 7, Machida meets the claim limitations as follows: 
 (i.e. a work machine) [Fig. 2; para. 0039 disclose a work machine with displays 15 and 16].

Regarding claim 8, all claim limitations are set forth as claim 2 in the system form and rejected as per discussion for claim 2.


Claims 3 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (“Machida”) [U.S Patent Application Pub. 2017/0284069 A1] in view of Tomioka (“Tomioka”) [US 2018/0203226 A1] further in view of Tanaka et al. (“Tanaka”) [US 2016/0186413 A1]

Regarding claim 3, Machida meets the claim limitations as follows:
The method as claimed in claim 1, wherein each of the first (i.e. ‘states of the engine, the hydraulic pump, and the like… and engine water temperature, an oil temperature, …, and the like’) [Fig. 2; para. 0039] and the second (i.e. surrounding monitoring monitor) [Fig. 2; para. 0039] set of functionalities includes a subset of high priority functionalities (i.e. ‘states of the engine, the hydraulic pump, and the like… and engine water temperature, an oil temperature, …, and the like’) [Fig. 2; para. 0039] and a subset of low priority functionalities (e.g. ‘a surrounding monitoring monitor 15’) [Fig. 2; para. 0039] and wherein a subset of high priority functionalities of the first set of functionalities (i.e. ‘states of the engine, the hydraulic pump, and the like… and engine water temperature, an oil temperature, …, and the like’) [Fig. 2; para. 0039] are executed, by the controller, on the second display, when the failure of the first display is detected.
Machida does not disclose explicitly the following claim limitations (emphasis added):
wherein each of the first and the second set of functionalities includes a subset of high priority functionalities and a subset of low priority functionalities and wherein a subset of high priority functionalities of the first set of functionalities are executed, by the controller, on the second display, when the failure of the first display is detected.
However in the same field of endeavor Tomioka discloses the deficient claim as follows: 
wherein each of the first and the second set of functionalities includes a subset of high priority functionalities (i.e. ‘substitute display’) [Fig. 5; para. 0049-0050] and a subset of low priority functionalities and wherein a subset of high priority functionalities of the first set of functionalities (i.e. ‘substitute display’) [Fig. 5; para. 0049-0050] are executed, by the controller, on the second display (i.e. ‘30b’) [Fig. 5], when the failure of the first display is detected (i.e. ‘malfunction’) [Fig. 5; para. 0049-0050: disclose detecting ‘malfunction’ of 30a].
Machida and Tomioka are combinable because they are from the same field of in-vehicle display system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Machida and Tomioka as motivation to include a technique for substitute display when malfunction is detected in any of the display apparatuses so as to keep information necessary for operation displayed.

wherein each of the first and the second set of functionalities includes a subset of high priority functionalities and a subset of low priority functionalities and wherein a subset of high priority functionalities of the first set of functionalities are executed, by the controller, on the second display, when the failure of the first display is detected.
However in the same field of endeavor Tomioka discloses the deficient claim as follows: 
wherein each of the first and the second set of functionalities includes a subset of high priority functionalities [para. 0014, 0016, 0087, 0089, 0092] and a subset of low priority functionalities [para. 0014, 0016, 0087, 0089, 0092] and wherein a subset of high priority functionalities of the first set of functionalities are executed, by the controller, on the second display, when the failure of the first display is detected.
Machida, Tomioka and Tanaka are combinable because they are from the same field of in-vehicle display system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Machida, Tomioka and Tanaka as motivation to include priority for substitute display when malfunction is detected in any of the display apparatuses so as to keep information necessary for operation displayed.



.


Claims 4 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (“Machida”) [U.S Patent Application Pub. 2017/0284069 A1] in view of Tomioka (“Tomioka”) [US 2018/0203226 A1] further in view of Tanaka et al. (“Tanaka”) [US 2016/0186413 A1] further in view of Kempanna (“Kempanna”) [US 2008/0282155 A1]


Regarding claim 4, Machida in view of Tomioka and Tanaka meets the claim limitations set forth in claim 3.
Neither Machida or Tomioka or Tanaka discloses explicitly the following claim limitations (emphasis added):
The method as claimed in claim 3, wherein executing the subset of high priority functionalities of the first set of functionalities on the second display further includes disabling a subset of low priority functionalities of the second set of functionalities performed by the second display.
However in the same field of endeavor Kempanna discloses the deficient claim as follows: 
wherein executing the subset of high priority functionalities of the first set of functionalities on the second display further includes disabling a subset of low [Fig. 2: Priority Low Message Enable/Disable] of the second set of functionalities performed by the second display.
Machida, Tomioka, Tanaka and Kampanna are combinable because they are from the same field of display system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Machida, Tomioka, Tanaka and Kampanna as motivation to disable low priority message when malfunction is detected in any of the display apparatuses so as to keep information necessary for operation displayed.


Regarding claim 10, all claim limitations are set forth as claim 4 in the system form and rejected as per discussion for claim 4.


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (“Machida”) [U.S Patent Application Pub. 2017/0284069 A1] in view of Tomioka (“Tomioka”) [US 2018/0203226 A1] further in view of Chen et al. (“Chen”) [US 2020/0341445 A1]


Regarding claim 5, Machida in view of Tomioka meets the claim limitations set forth in claim 5.

The method as claimed in claim 1, wherein detecting the failure of the first display includes receiving, by the controller, heartbeat signals from each of the first display and the second display at regular time intervals and detecting failure of the first display when the controller fails to receive the heartbeat signals from the first display for a predefined time period.
However in the same field of endeavor Chen discloses the deficient claim as follows: 
wherein detecting the failure of the first display includes receiving, by the controller, heartbeat signals from each of the first display and the second display at regular time intervals and detecting failure of the first display when the controller fails to receive the heartbeat signals from the first display for a predefined time period [para. 0044].
Machida, Tomioka, and Chen are combinable because they are from the same field of display system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Machida, Tomioka, and Chen as motivation to detect a heartbeat signal so as to determine that a display panel has a failure of transmission because it is a well-known technique.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 2488